                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF CONNECTICUT


KELLY CARLIER, on behalf of herself and all
others similarly situated,
                                                       Civil Action No. 3:20-cv-00266-JCH
                           Plaintiff,

       v.

CHARTER COMMUNICATIONS, INC.,

                           Defendant.



                                NOTICE OF RELATED CASE

       Plaintiff Kelly Carlier respectfully submits this Notice of Related Case. This matter is

related to Rease v. Charter Communications, Inc., No. 3:20-cv-00150-RNC, which is pending

before the Honorable Robert N. Chatigny.

Dated: February 26, 2020                         Respectfully submitted,

                                                 REARDON SCANLON LLP
                                                 By:    /s/ James J. Reardon, Jr.
                                                           James J. Reardon, Jr.

                                                 James J. Reardon, Jr.
                                                 45 South Main Street, 3rd Floor
                                                 West Hartford, CT 06107
                                                 Telephone: (860) 955-9455
                                                 Facsimile: (860) 920-5242
                                                 Email: james.reardon@reardonscanlon.com

                                                 BURSOR & FISHER, P.A.
                                                 Joshua D. Arisohn (Pro Hac Vice Forthcoming)
                                                 888 Seventh Avenue
                                                 New York, NY 10019
                                                 Telephone: (646) 837-7150
                                                 Facsimile: (212) 989-9163
                                                 Email: jarisohn@bursor.com

                                                 Attorneys for Plaintiff
